DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and therefore depending claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the language of “shrinkage of the resin” in Lines 12 of the claim, but it is unclear as to which “resin” the claim refers to.  The claim recites “a resin which seals an inner portion”, “the resin which is shrunk during curing in the housing”, “a resin which is filled in a circumferential edge area”, and “a resin which is filled in an area near a gap”, but it is unclear of which of these resins is the “shrinkage of the resin” referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (U.S. 6,818,974).
Regarding Claim 1, Yokoyama et al discloses a sealing structure comprising: 
a housing which houses a heat generating member or a heat dissipation member thereinside (housing 10/40/11, heat generating member 20, Figure 2); and 
a resin which is filled in the housing, wherein in a sectional view, the housing includes a first recess portion in a position facing the heat generating member or the heat dissipation member (resin, recess in housing 10, Figure 2, Column 7, Lines 2-9).
Regarding Claim 2, Yokoyama et al. further discloses that the first recess portion of the housing is provided with a first protrusion which abuts on the heat generating member or the heat dissipation member (first protrusion 40, Figure 2).
Regarding Claim 3, Yokoyama et al. further discloses that a heat conducting member is provided in a position facing the heat generating member or the heat dissipation member inside the first recess portion of the housing (heat conducting member 40, Figure 2)
Regarding Claim 4, Yokoyama et al. further discloses a second protrusion which protrudes inward and is formed in a position different from the first recess portion inside the housing (second protrusion 11, Figure 2).
Regarding Claim 5, Yokoyama et al. further discloses that the housing includes a side wall which supports the first recess portion, and a second recess portion is formed 
Regarding Claim 6, Yokoyama et al. further discloses that the resin is a thermosetting resin which is shrunk during curing (Column 7, Lines 2-9). The language, term, or phrase "thermosetting resin which is shrunk during curing," is directed towards the process of making a thermosetting resin.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "thermosetting resin which is shrunk during curing” only requires a thermosetting resin, which does not distinguish the invention from Yokoyama et al., who teaches the structure as claimed.

Regarding Claim 7, Yokoyama et al. further discloses that the resin has a mark which indicates that the resin is shrunk and cured in a recess direction of the first recess portion of the housing (mark 40, Figure 2). The language, term, or phrase "a mark which .

Allowable Subject Matter
Claim 8 and depending claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816     

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816